 1   Janice P. Brown, Esq. (SBN 114433)
     Arlene R. Yang, Esq. (SBN 297450)
 2   Michael Pogrebinsky, Esq. (SBN 317682)
     BROWN LAW GROUP
 3   600 B Street, Suite 1650
     San Diego, CA 92101
 4   Telephone: 619.330.1700
     Facsimile: 619.330.1701
 5   brown@brownlawgroup.com
     yang@brownlawgroup.com
 6   pogrebinsky@brownlawgroup.com
     Attorneys for Plaintiff INGREDION INCORPORATED
 7
     Meghan M. Baker (SBN 243765)
 8   Michael J. Laino (SBN 326369)
     DOWNEY BRANDthLLP
 9   621 Capitol Mall, 18 Floor
     Sacramento, CA 95814-4731
10   Telephone: 916.444.1000
     Facsimile: 916.444.2100
11   mbaker@downeybrand.com
     mlaino@downeybrand.com
12   Attorneys for Defendant TIMMERMAN STARLITE TRUCKING, INC.
13                       UNITED STATES DISTRICT COURT
14        EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
15   INGREDION INCORPORATED, a               Case No.: 2:19-cv-01167-JAM-AC
     Delaware corporation,
16                                           JOINT STIPULATION AND
                 Plaintiff,                  ORDER TO CONSOLIDATE
17   v.                                      CASES FOR PURPOSES OF
                                             DISCOVERY AND TRIAL
18   TIMMERMAN STARLITE
     TRUCKING, INC., a California            2:19-cv-01167-JAM-AC
19   corporation,
                                             Date Action Filed: June 21, 2019
20             Defendant.
     ________________________________        Trial Date: December 7, 2020
21

22   TIMMERMAN STARLITE                      AND
     TRUCKING, INC., a California
23   corporation,                            2:19-CV-01876-JAM-AC
24               Plaintiff,                  Date Action Filed: August 13, 2019
25   v.                                      Trial Date: Not Set
26   INGREDION INCORPORATED, a
     Delaware corporation,
27
                 Defendant.
28

     _____________________________________________________________________________
                       JOINT STIPULATION AND ORDER TO CONSOLIDATE
 1         PLEASE TAKE NOTICE IT IS HEREBY STIPULATED BY AND
 2   BETWEEN THE PARTIES THROUGH THEIR ATTORNEYS OF RECORD
 3   THAT:
 4         Plaintiff INGREDION INCORPORATED (“Ingredion”) and Defendant
 5   TIMMERMAN STARLITE TRUCKING, INC. (“Starlite”) by and through their
 6   respective counsel of record submit the following Joint Stipulation for Consolidation
 7   pursuant to Rule 42(a) of the Federal Rules of Civil Procedure. Plaintiff and
 8   Defendant are collectively referred to herein as the “Parties.”
 9                                    I.    RECITALS
10         1.     Ingredion and Starlite entered into the Ingredient Shuttle Agreement
11   (“Shuttle Agreement”) for Starlite to provide transportation and other services to
12   Ingredion at its corn wet milling plant in Stockton, California;
13         2.     The term of the Shuttle Agreement was January 1, 2017, through
14   December 31, 2021. Ingredion terminated the Shuttle Agreement in 2018, citing
15   economic conditions.
16         3.     Ingredion contends that this termination was proper under the terms of
17   the Shuttle Agreement, while Starlite contends that this termination constitutes a
18   breach of contract and seeks damages associated with the same;
19         4.     On June 21, 2019, Ingredion filed a declaratory relief action, Case No.
20   2:19-cv-01167-JAM-AC (the “Ingredion Action”), seeking a determination of
21   whether its termination was pursuant to the terms of the Shuttle Agreement or in
22   breach thereof; whether Ingredion is liable to Starlite for any damages attributable
23   to the termination of the agreement; and whether or not Starlite has reasonably
24   mitigated its damages.
25         5.     On August 21, 2019, the Court entered a Status (Pre-Trial Scheduling)
26   Order in the Ingredion Action, which (among other dates) sets a discovery cut off of
27   July 2, 2020, and a trial date of December 7, 2020;
28
                                           -2-
     _____________________________________________________________________________
                        JOINT STIPULATION AND ORDER TO CONSOLIDATE
 1         6.     The Parties exchanged Initial Disclosures in the Ingredion Action on
 2   September 30, 2019, but to date, have not conducted formal discovery;
 3         7.     On August 13, 2019, Starlite filed an action in the Superior Court of
 4   San Joaquin County, Case No. STK-CV-UBC-2019-10528 asserting a cause of
 5   action against Ingredion for breach of the Shuttle Agreement and for declaratory
 6   relief related to the same (the “Starlite Action”).
 7         8.     On September 17, 2019, Ingredion removed the Starlite Action to the
 8   United States District Court, Eastern District of California, and thereafter provided
 9   required notice to Starlite and the aforementioned courts;
10         9.     On September 24, 2019, this Court entered a Related Case Order,
11   relating the Ingredion Action and the Starlite Action to be heard before the
12   Honorable John A. Mendez and Magistrate Judge Claire Allison, Case No.: 2:19-
13   CV-01167-JAM-AC and Case No.: 2:19-CV-01876-JAM-AC;
14         10.    Starlite has sought leave to file a First Amended Complaint in the
15   Starlite Action, which would add a new breach of contract claim against Ingredion
16   for breach of a “Truck Transportation and Brokerage” contract and augment the
17   existing declaratory relief claim to include relief related to this additional contract;
18         11.    The Court has not yet entered a Status (Pre-Trial Scheduling) Order in
19   the Starlite Action;
20         12.    The Parties have not yet exchanged Initial Disclosures in the Starlite
21   Action or conducted formal discovery;
22         13.    The Parties have agreed to stipulate to the consolidation of the above
23   Actions for purpose of discovery and trial in order to promote judicial economy,
24   expedite proceedings and avoid duplicative evidence, procedures and trials, promote
25   convenience of the parties and witnesses, and avoid inconsistent adjudications;
26                                   II.   STIPULATION
27         IT IS THEREFORE STIPULATED by and between the parties, through
28   their counsel of record that, subject to the Court’s approval:
                                           -3-
     _____________________________________________________________________________
                         JOINT STIPULATION AND ORDER TO CONSOLIDATE
 1         1.       The Ingredion Action, Case No. 2:19-CV-01167-JAM-AC, and the
 2   Starlite Action, Case No. 2:19-CV-01876-JAM-AC, are hereby deemed
 3   consolidated for purposes of discovery and trial.
 4         2.       The Parties shall exchange Initial Disclosures in the Starlite Action on
 5   or before December 20, 2019.
 6         3.       The Court shall vacate the Status (Pre-Trial Scheduling) Order entered
 7   in the Ingredion Action, Case No. 2:19-CV-01167-JAM-AC, and shall enter a new
 8   Status (Pre-Trial Scheduling) Order to govern both actions.
 9         4.       The clerk shall place a copy of this Order in the separate file for each
10   action.
11         5.       Every pleading hereafter filed in this Consolidated action shall bear the
12   following caption:
13

14   INGREDION INCORPORATED, a                     Case No.: 2:19-cv-01167-JAM-AC
     Delaware corporation,
15
                    Plaintiff,
16             v.
17   TIMMERMAN STARLITE TRUCKING,
     INC., a California corporation,
18
                Defendant.
19   ___________________________________
20   TIMMERMAN STARLITE TRUCKING,                   Case No.: 2:19-cv-01876-JAM-AC
     INC., a California corporation,
21
                    Plaintiff,
22             v.

23   INGREDION INCORPORATED, a
     Delaware corporation, and DOES 1
24   through 10, inclusive,

25                  Defendants.
26

27

28
                                           -4-
     _____________________________________________________________________________
                           JOINT STIPULATION AND ORDER TO CONSOLIDATE
 1   IT IS SO STIPULATED:
 2

 3    Dated: November 27, 2019           BROWN LAW GROUP
 4

 5                                  By: /s/ Arlene R. Yang
                                        Janice P. Brown, Esq.
 6
                                        Arlene R. Yang, Esq.
 7                                      Michael Pogrebinsky, Esq
 8
                                        INGREDION INCORPORATED

 9
10    Dated: November 27, 2019           DOWNEY BRAND LLP
11

12                                  By: /s/ Meghan M. Baker
13                                      (as authorized on 11/27/2019)
                                        Meghan M. Baker, Esq.
14                                      Michael J. Laino, Esq.
15                                      TIMMERMAN STARLITE
                                        TRUCKING
16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -5-
     _____________________________________________________________________________
                      JOINT STIPULATION AND ORDER TO CONSOLIDATE
 1                                           ORDER
 2         1.       The Ingredion Action, Case No. 2:19-CV-01167-JAM-AC, and the
 3   Starlite Action, Case No. 2:19-CV-01876-JAM-AC, are hereby deemed
 4   consolidated for purposes of discovery and trial.
 5         2.       The Parties shall exchange Initial Disclosures in the Starlite Action on
 6   or before December 20, 2019.
 7         3.       The Court shall vacate the Status (Pre-Trial Scheduling) Order entered
 8   in the Ingredion Action, Case No. 2:19-CV-01167-JAM-AC, and shall enter a new
 9   Status (Pre-Trial Scheduling) Order to govern both actions.
10         4.       The clerk shall place a copy of this Order in the separate file for each
11   action.
12             5.   Every pleading hereafter filed in this Consolidated action shall bear the
13   following caption:
14

15   INGREDION INCORPORATED, a                     Case No.: 2:19-cv-01167-JAM-AC
     Delaware corporation,
16
                    Plaintiff,
17             v.
18   TIMMERMAN STARLITE TRUCKING,
     INC., a California corporation,
19
                Defendant.
20   ________________________________
21   TIMMERMAN STARLITE TRUCKING,                   Case No.: 2:19-cv-01876-JAM-AC
     INC., a California corporation,
22
                    Plaintiff,
23             v.
24   INGREDION INCORPORATED, a
     Delaware corporation, and DOES 1
25   through 10, inclusive,
26                  Defendants.
27

28
                                           -6-
     _____________________________________________________________________________
                           JOINT STIPULATION AND ORDER TO CONSOLIDATE
 1   IT IS SO ORDERED:
 2

 3   Date: December 3, 2019             /s/ John A. Mendez____________
 4                                      John A. Mendez
                                        United States District Court Judge
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -7-
     _____________________________________________________________________________
                      JOINT STIPULATION AND ORDER TO CONSOLIDATE
